LAWSON, Justice.
This is an appeal from a final decree of the Circuit Court of Baldwin County, in Equity, rendered on August 28, 1968.
There are thirteen assignments of error, none of which complies with Supreme Court Rule 1, as revised on March 21, 1966, so as to require that “each assignment shall list the page or pages of the transcript of the record on which the ruling is recorded.”
While it is true that the revised Rule, -supra, does not appear in the Appendix, 'Title 7, Code 1940, or in the Cumulative Pocket Part to the Recompiled Code of 1958, it does appear in 279 Alabama at page XXIII. Reference to that revision was made by this court in the case of State v. Barnhill, 280 Ala. 574, 196 So.2d 691, and the revised rule was applied in National Finance Company, Inc. v. Rowe, 281 Ala. 658, 659, 207 So.2d 133, 134.
In the case last cited we said:
“We hold that the revision, supra, mandates that each assignment of error shall list the page or pages of the transcript on which the ruling is recorded, and that it has application to all appeals submitted after March 21, 1966.”
See Edmondson v. Edmondson, 281 Ala. 191, 200 So.2d 652; Jones v. Miller et al., 282 Ala. 231, 210 So.2d 793.
Appellant having failed to comply with Supreme Court Rule 1, as revised on March 21, 1966, the decree of the trial court is •affirmed.
Affirmed.
LIVINGSTON, C. J., and MERRILL and ITARWOOD, JJ., concur.